Motion for reargument granted, without costs, and upon reargument, the court adheres to its original decision dated October 23, 1980, denying appellant’s motion for a stay pending appeal. The law of the case establishes that the subject actions have been brought pursuant to the Debtor and Creditor Law. Therefore, recovery therein is limited to the extent necessary to satisfy appellant’s claim (Buckley Petroleum Prods, v Schwartz, 28 AD2d 640, 641) which, the court notes, has been reduced to judgment in the Supreme Court, New York County, for nominal damages only. Accordingly, appellant has failed to demonstrate sufficient merit on its pending appeal to warrant the granting of a stay. Motion for permission to appeal to the Court of Appeals denied, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.